ACKNOWLEDGMENTS
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

The Examiner acknowledges receipt of the amendment filed 3/9/21 wherein claims 1, 4, 5, 7, 8, 15, 16, and 22 were amended and claims 11 and 18 were canceled.
	Note(s):  Claims 1-10, 12-17, and 19-22 are pending.

RESPONSE TO APPLICANT’S AMENDMENT/ARGUMENTS
The Applicant's arguments and/or amendment filed 3/9/21 to the rejection of claims 1-10, 12-17, and 19-22 made by the Examiner under 35 USC 103 and/or double patenting have been fully considered and deemed persuasive because Applicant amended the claims to overcome the rejections.  Therefore, the said rejections are hereby withdrawn.

ALLOWABLE CLAIMS
Claims 1-10, 12-17, and 19-22 are allowable over the prior art of record.  In particular, the claims are distinguished over the prior art or record because the prior art neither anticipates nor renders obvious a method of treating inflammation and a viral infection as set forth in independent claims 1, 5, 8, and 16.  The closest art is that of Chimmanamada et al (US Patent No. 9,956,293).  The instant invention is distinguished over Chimmanamada et al because the instant invention requires a single compound whereas Chimmanamada et al requires a complex (targeting moiety, an effector moiety, and optionally, a linking moiety) in order to function.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."

Any inquiry concerning this communication or earlier communications from the examiner should be directed to D L Jones whose telephone number is (571)272-0617.  The examiner can normally be reached on M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael G. Hartley can be reached on (571)272-0616.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.